Citation Nr: 1207310	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for organic residuals of mercury.

2.  Entitlement to service connection for restless leg syndrome, to include as a result of exposure to mercury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as a result of exposure to mercury.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service with the Coast Guard from December 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2008 decision, the Board affirmed the July 2003 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the Board's October 2008 decision and remanded the matters to the Board for readjudication.  

The Board remanded this matter in September 2010.  The Board finds that VA substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 statement, the Veteran indicated that he, "would like a face to face hearing in Waco."  In another October 2011 statement, the Veteran requested a local hearing with a DRO.  


The Board notes that it is unclear whether the Veteran desires a hearing before an RO Decision Review Officer (DRO) or a Travel Board or videoconference hearing before the Board.  As such, this matter should be remanded to clarify the type of hearing that the Veteran is requesting and then to schedule him for a DRO hearing or Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran to determine the type of local hearing requested. Then schedule the Veteran for a DRO or Board hearing per his choosing.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder. 

2.  After the hearing is conducted, the hearing transcript should be associated with the claims file.  

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  Thereafter, the claim should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



